In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00309-CV
     ___________________________

             J.W., Appellant

                    V.

             L.W., Appellee


  On Appeal from the 367th District Court
         Denton County, Texas
      Trial Court No. 20-5494-367


  Before Womack, Wallach, and Walker, JJ.
    Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On March 5, 2021, we notified Appellant that his brief had not been filed as

the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless, within ten days, Appellant filed

with the court an appellant’s brief and an accompanying motion reasonably explaining

the brief’s untimely filing and why an extension was needed. See Tex. R. App. P.

10.5(b), 38.8(a)(1), 42.3(b). We have received no response.

      Because Appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

      Appellant must pay all costs of this appeal.

                                                       Per Curiam

Delivered: April 15, 2021




                                            2